Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/810,746 FAUCET SPRAY HEAD MAGNETIC DOCKING SYSTEMS, filed 03/05/2020. Claims 1-15 are pending.
Claim Objections have been corrected and are approved.
Terminal Disclaimer
The terminal disclaimer filed on 08/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,683,353 and US 10,132,064 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 was filed after the mailing date of the Non-Final Rejection on 06/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/LORI L BAKER/Primary Examiner, Art Unit 3754